Opinion by
Lander, Chief Justice.
In this case the prisoner, George Palmer, was tried and convicted at the November term of the District Court for the county of Thurston, on an indictment charging him with selling and giving spirituous liquor to an Indian, and sentenced to pay a fine of five hundred dollars to the United States of America, and be imprisoned three months in the county jail.
The different sections of the Statutes of the United States on which this indictment is founded have been examined in the case of Patrick Fowler, Plaintiff in Error vs. United States, Defendant in Error, decided at the present term, (vide, ante.) of this Court, and it is unnecessary to restate them here for the purposes of this decision.
There are several errors assigned by the prisoner who prosecutes this writ of error, one of which is, that the defendant was put upon his trial before he was arraigned, and that he never plead “ not guilty” to the indictment.
By the sixth section of the act of March 3, 1835, “ an act in amendment of the act for the punishment of offenses against the United States,” provides: “That whenever any person *6indicted for any offense against the United States, whether capital or otherwise, shall, upon his arraignment, stand mute or will not plead or answer thereto, it shall be the duty of the Court to enter the plea of not gwilty, and when the party shall plead not guilty, or such a plea shall be entered as aforesaid, the cause shall be deemed at issue, and shall, without form and ceremony be tried by jury.” This section is so broad in its provisions as to cure all cases where parties are indicted for offenses against the laws of the United States, and no further authorities need be cited to show the defendant should have had the opportunity of pleading to the indictment. Therefore, the Court below erred in permitting the cause to be tried before the plea of not guilty had been entered.
The judgment will be reversed, and the prisoner discharged from his imprisonment.